Citation Nr: 0414723	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-25-332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
scrotal cyst.  

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served from September 1959 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
RO that denied a compensable rating for left scrotal cyst.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claim on 
appeal.  In October 2002, the RO sent the veteran a VCAA 
notice letter, but this notice discussed service connection.  
The RO has not provided adequate VCAA notice with regard to 
the claim for a compensable rating for a left scrotal cyst 
that is currently on appeal.  

Also, the Board notes that the veteran's most recent VA 
examination was conducted in November 2002.  The report of 
this examination does not contain sufficient detail to 
evaluate the veteran's service connected scrotal disability 
in accordance with the rating criteria.  In this situation, a 
further VA examination is necessary prior to further 
appellate consideration of the veteran's claim.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 4.159(b) (2003) 
with regard to the claims on appeal.

2.  The AMC or RO should afford the 
veteran an examination to determine the 
current severity of his service connected 
left scrotal disability.  All pertinent 
clinical findings should be reported, 
including size of any cyst, the presence 
or absence of pain, tenderness, drainage 
inflammation, and impairment of 
genitourinary function caused by the 
veteran's service connected scrotal 
disability.  The claims file should be 
made available to the examiner for 
review.

3.  Then, the AMC or RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



